Citation Nr: 9907558	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	David Rollins Marshall, 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, T.M, and D.C.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962.  He also had service with the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs.  This case was previously before the 
Board.  In a May 1998 decision, the Board determined that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for low back disability.  
The Board then remanded the case to the RO for adjudication 
on the merits.  The case is now again before the Board for 
appellate review.   


FINDING OF FACT

The negative evidence is in a state of equipoise with the 
positive evidence on the question of whether the veteran's 
current low back disability is related to an injury suffered 
during his period of active military service. 


CONCLUSION OF LAW

Low back disability was incurred in the veteran's period of 
active military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, in a May 1998 decision, the 
Board determined that new and material evidence had been 
received to reopen a prior claim of entitlement to service 
connection for low back disability.  The Board observes here 
that since the May 1998 Board decision, the United States 
Court of Appeals for Veterans Claims (Court) has set forth a 
new analysis to be used when considering whether a prior final 
decision should be reopened.  Specifically, now when a veteran 
seeks to reopen a final decision based on new and material 
evidence, a three-step analysis must be applied.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. February 17, 1999); Winters 
v. West, No. 97-2180 (U.S. Vet. App. February 17, 1999); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995).  Third, if the claim is found to be 
well grounded, then the merits of the claim may be evaluated 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been met. 

In its May 1998 decision, the Board was relying on caselaw 
which suggested that a reopened claim is by its very nature 
well-grounded.  Gobber v. Derwinski, 2 Vet.App. 470, 472 
(1992); Moray v. Brown, 5 Vet.App. 214 (1993).  Therefore, 
the Board remanded the case to the RO for, among other 
things, further development to ensure that the duty to assist 
the veteran had been met.  To the extent that the recent 
holdings of the Court in Elkins and Winters now require a 
separate finding that the reopened claim is well-grounded, 
the Board hereby finds that the record includes medical 
statements which suggest a link between current low back 
disability and an inservice back injury and that the 
veteran's claim has therefore met the requirements of a well-
grounded claim under 38 U.S.C.A. § 5107(a).

With regard to the duty to assist the veteran under 38 
U.S.C.A. 5107(a), the Board notes that the record reflects 
numerous attempts by the RO (including as part of prior 
claims which came before the Board as well as the Court) to 
locate additional service records as well as any pertinent 
private medical records.  Further, the veteran, his current 
representative, and prior representatives have also attempted 
to locate and obtain pertinent evidence.  The Board's remand 
of May 1998 included a direction to the RO to request police 
department records pertinent to the years after the veteran's 
discharge from service.  Although the veteran has submitted 
copies of police department records prior to his period of 
active military service, it does not appear that the RO 
actually contacted the police department and requested all 
available records.  However, in view of the numerous RO 
attempts to develop the record in the past, the Board finds 
that all available evidence pertinent to the claim has been 
obtained and that no useful purpose would be served by 
delaying the case for additional developmental action.  
Moreover, to the extent that the apparent failure of the RO 
to request police department records constitutes a failure to 
comply with the Board's remand, the Board finds that there is 
no detriment to the veteran in view of the following decision 
of the Board.  See Stegall v. West, 11 Vet.App. 268, 271 
(1998) (a direction in the Board's remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order).  Accordingly, the Board proceeds with a de 
novo review of the merits of the veteran's claim.  

The essential contention presented by and on the veteran's 
behalf is that he suffered a low back injury in 1962 when he 
fell into a 20 foot deep hole during night training.  He 
claims that he was hospitalized for several days during 
service for treatment of this injury, that he continued to 
have low back problems after service, and that his current 
low back disorder is related to that injury.  

Applicable law provides that entitlement to service 
connection will be granted if the facts establish that a 
particular disease or injury resulting in disability was 
incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) 

The record includes several private medical statements which 
suggest that the veteran's current low back disability is 
related to the claimed inservice injury.  However, while 
these private medical statements were accepted as credible 
for purposes of reopening the veteran's claim and determining 
it to be well-grounded, the Board must weight the value to be 
afforded such statements when considering the merits of the 
veteran's claim.  In this regard, the Board notes that all of 
the private medical statements are based exclusively on 
history of the claimed inservice injury as furnished by the 
veteran. Moreover, it appears that at least some of the 
private medical statements which attempt to link current low 
back disability to the 1962 injury were made without full 
knowledge of the fact that the veteran suffered a low back 
injury while incarcerated in 1984.  The Board therefore views 
the private medical statements suggesting a link to service 
to be of diminished probative value. 

The Board recognizes that attempts to locate service medical 
records documenting the injury and claimed hospitalization 
have been unsuccessful.  There are of record, however, 
statements from fellow servicemen who attest to the inservice 
injury and hospitalization for several days.  Nevertheless, 
even assuming that the claimed injury did occur, the Board 
believes it significant that the veteran's spine was 
clinically evaluated as normal at the time of separation 
examination in May 1962.  This would suggest that the 
inservice injury was acute in nature and had resolved by the 
time of the veteran's discharge from service.  The Board also 
notes here that the veteran indicated in an August 1988 VA 
pension claim that he suffered an injury in 1984 while 
incarcerated resulting in chronic back pain; he made no 
mention of any inservice back injury.  In fact, an October 
19, 1988, clinical record from Kenneth B. Graulich, M.D. is 
to the effect that the veteran "states that he had no prior 
back pain until 1984."  These items of evidence appear to 
argue against the veteran's claim.

However, notwithstanding the lack of clear medical records 
showing a continuity of low back symptoms since service and 
the inconsistencies reflected in some of the medical records 
regarding the time of onset of low back complaints, the Board 
notes here that applicable regulations do not require that a 
veteran must establish entitlement to service connection 
through medical records alone.  Triplette v. Principi, 4 
Vet.App. 45, 49 (1993).  With that in mind, we note that the 
evidence upon which we must base our decision in the instant 
case includes the veteran's sworn testimony, private and VA 
post-service medical records, and various lay witness 
statements.  

Although there are no service medical records documenting 
treatment for the claimed back injury, the veteran has 
offered testimony as to the injury and there are of record 
statements from two fellow-servicemen who attest to the 
injuries from their own personal knowledge.  Resolving 
reasonable doubt in the veteran's favor, the Board therefore 
finds that the veteran did suffer a low back injury after 
falling into a 20 foot hole during training.  

However, the fact that he suffered a low back injury is not 
determinative in itself.  It must be shown that the veteran 
suffers current disability due to such injury.  As noted 
earlier, the report of the veteran's separation examination 
shows that the veteran's spine was clinically evaluated as 
normal.  This would suggest that the inservice injury was 
acute in nature and had resolved by the time of the veteran's 
discharge from service.  Nevertheless, the veteran has 
testified that he continued to suffer low back problems after 
service and sought treatment on occasion from private 
physicians, including a Dr. Hagg.  With regard to the claimed 
treatment by Dr. Hagg, there is of record an October 1996 
letter from a private physician's office to the effect that 
"Dr. Dallas Hagg, the doctor who treated [the veteran] is 
now deceased" and that any records documenting treatment 
from 1962 to 1984 have been destroyed.

With regard to the fact that an August 1988 VA pension claim 
referred only to a June 1984 back injury while incarcerated, 
the veteran and his attorney have suggested that the claim 
was completed by an individual who was assisting the veteran 
and that the failure to refer to an inservice injury should 
not be viewed as significant. 

After several reviews of the evidence, the Board believes 
that a statement from W.C.P. should be afforded special 
significance in light of the other evidence of record.  Mr. 
P. identified himself as an individual who worked with the 
veteran with the local police and fire departments from 1959 
to 1969.  Mr. P. stated that the veteran had told him of the 
injury after returning from service and that the veteran had 
been seeing doctors for his back after he returned home, 
including a Dr. Dallas Hagg.  While noting that this 
statement from Mr. P. was made many years after the claimed 
employment with the veteran with the police and fire 
departments, the letter does appear to lend some support to 
the veteran's contention that he continued to have back 
problems after service and that he did seek out medical care 
for such problems with Dr. Hagg. 

Unfortunately, detailed medical records (both during service 
and within the years following service) are no longer 
available and the Board's attempt to arrive at a 
determination which is fair to both the veteran and the 
government must be made based on recollections of events and 
actions which took place over thirty years ago.  The 
statements made by the veteran to medical care providers in 
the 1980's regarding no back problems prior to a 1984 injury 
certainly detract from his current story that he continued to 
suffer back problems after separation from active service in 
1960.  However, lay statements appear to add some support to 
his current claim that he not only continued to suffer low 
back problems after service, but that he received medical 
care for such complaints.  

After carefully weighing the above-referenced items of 
evidence, the Board is compelled to conclude that the 
positive evidence is in a state of equipoise or balance with 
the negative evidence.  Under such circumstances, Congress 
has directed that the issue under consideration be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for low back disability is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



- 7 -


